FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant's Remarks filed 10/18/2021 have been fully considered but they are not persuasive.  The Remarks argues that Nadeau teaches a single network mapped to three databases, which is not the same as a multi-layered network wherein each of layers has its inventory stored in a single one of the plurality of traditional databases, as recited in the claims.  However, the Examiner respectfully disagrees with this line of reasoning.  Claim 1 recites a method “for identifying a point of failure in a network…creating an inventory of network components within each layer of a multi-layer network.”  Thus, the claimed invention is directed to one network.  Nadeau teaches, as discussed by the Remarks, a network mapped to three databases, which is the exact same as “wherein each layer of the multi-layered network has its inventory stored in a single one of the plurality of traditional databases.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,946,373 to Harris in view of U.S. Patent No. 9,461,877 to Nadeau et al.

Harris discloses:
1. A method for identifying a point of failure in a network, the method comprising:
receiving at a server a plurality of fault alarms from a plurality of network components (column 3, lines 61-66 and column 4, lines 3-9 – FMS receives messages from RMSs), wherein the network components form a multi-layer (column 9, lines 33-45 and Figure 4 – network consists of multiple circuits);
creating an inventory of network components within each layer of a multi-layer network (column 4, lines 49-55, column 9, lines 33-45, and Figures 3-4);
converting the plurality of fault alarms into a set of parsed alarms with a common format (column 4, lines 4-14) that can be compared against data stored in a topology database wherein the topology database comprises a multilayer network topological inventory resident in memory (column 5, lines 37-60);
correlating each member of the set of parsed alarms into a set of enhanced alarms using the topology database, wherein each member of the set of enhanced alarms includes information about a path and one of the plurality of network components (column 5, line 61-column 6, line 2 and column 7, lines 27-34);
identifying a fault location for each of the set of enhanced alarms (column 5, line 61-column 6, line 2);
associating the set of enhanced alarms into a single event (column 7, lines 48-59);
accessing a root cause database comprising a plurality of root causes (column 7, line 50-column 8, line 6 and column 10, lines 59-66);

determining a predicted point of failure based on the matched root cause (column 8, lines 1-6 and lines 60-65); and
generating a new trouble ticket based on the predicted point of failure (column 12, lines 54-64).

Harris does not disclose expressly:
storing the inventory of each layer of the multi-layered network in one of a plurality of traditional network databases, wherein each layer of the multi-layered network has its inventory stored in a single one of the plurality of traditional databases;
wherein the multilayer network topology comprises data from the plurality of the traditional network databases.

Nadeau teaches a network topology device for aggregating topology data from a plurality of traditional inventory databases, wherein inventory for each layer of a multi-layer network topology is stored in a traditional inventory database (abstract and column 1, line 57-column 2, line 43).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harris by aggregating data from traditional inventory databases, as taught by Nadeau.  A person of ordinary skill in the art would have been motivated to do so because a large-scale computer network may include 

Modified Harris discloses:
8. A system comprising:
a network comprising a plurality of network devices configured in a multilayer network (column 3, lines 42-58, column 9, lines 33-45, and Figures 1, 4);
a topology database comprising a multilayer network topological inventory (column 5, lines 37-60) wherein the multilayer network topology comprises a plurality of traditional network databases, each of the plurality of traditional network databases containing data from a single network layer, and wherein each layer of the multi-layered network has its inventory stored in a single one of the plurality of traditional databases (column 4, lines 49-55, column 9, lines 33-45, and Figures 3-4 and Nadeau - abstract and column 1, line 57-column 2, line 43);
a processor adapted to receive a plurality of fault alarms from a subset of the plurality of network devices (column 3, lines 61-66 and column 4, lines 3-9 and Figure 1, FMS 101);
a parsing module that converts the plurality of fault alarms into a set of parsed alarms having a common format that can be compared against data stored in the topology database (column 4, lines 4-14);

an event module that associates the set of enhanced alarms into a single event (column 7, lines 48-59);
a root cause database (column 7, line 50-column 8, line 6 and column 10, lines 59-66); and
a root cause analysis module that accesses the root cause database and matches the single event to a predicted root cause (column 8, lines 1-6 and lines 60-65).

10. The system of claim 8 further comprising a ticket module that issues a trouble ticket for remediation of a failure point in the network (column 12, lines 54-64).

11. The system of claim 8 wherein the topology database is built from a plurality of inventory databases (column 5, lines 37-60).

12. The system of claim 8 further comprising a trouble ticket module coupled to the root cause analysis module for issuing a trouble ticket to instruct correction of a fault identified in the predicted root cause (column 12, lines 54-64).

13. The system of claim 8, wherein the set of enhanced alarms include information about the subset of the plurality of network devices and path information 

15. The system of claim 8 wherein the topology database is resident in memory (Figure 1, topology database 102).

Claims 2-7, 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Nadeau, and further in view of U.S. Patent Pub. No. 2018/0239658 to Whitner et al.

Harris does not disclose expressly:
2. The method of claim 1 wherein the step of matching the single event with the matched root cause comprises applying a machine learning algorithm to the single event and the plurality of root causes to identify the matched root cause.

Whitner teaches matching the single event with the matched root cause comprises applying a machine learning algorithm to the single event and the plurality of root causes to identify the matched root cause (paragraphs 66-68).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harris by applying a machine learning algorithm, as taught by Whitner.  A person of ordinary skill in the art would have been 

	Modified Harris discloses:
3. The method of claim 1 wherein the root cause database comprises historic data (Whitner – paragraphs 66 and 74).

4. The method of claim 1 wherein the root cause database comprises heuristically derived failure scenarios (Whitner – paragraphs 100 and 106).

5. The method of claim 1 further comprising:
scoring the predicted point of failure based on an actual root cause to produce a scored predicted root cause (Whitner – paragraphs 65-66); and
updating the root cause database based on the scored predicted root cause (Whitener – paragraph 67).

6. The method of claim 1 further comprising generating a predicted repair time duration estimation (Whitner – paragraph 56).

7. The method of claim 1 further comprising enhancing the single event with developed root cause information developed using machine learning (column 7, line 50-column 8, line 6 and column 10, lines 59-66, and Whitner – paragraphs 66-68).



14. The system of claim 8 wherein the root cause database is developed from historical trouble ticket data (Whitner – paragraphs 66 and 74).

16 The system of claim 8 further comprising a feedback module for providing feedback of an actual root cause discovered by a repair person (Whitner – paragraphs 46 and 71).

17. The system of claim 8 wherein the root cause database is established with existing historic data and heuristically derived failure scenarios to supplement information not available in ticket history (Whitner – paragraphs 100 and 106).

18. The system of claim 8 wherein the root cause analysis module comprises a machine learning algorithm with a closed loop learning capability (Whitner – paragraphs 85-88).

19. The system of claim 8 further comprising a scoring module that scores the predicted root cause against an actual root cause (Whitner – paragraphs 65-66).



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113